Citation Nr: 0836554	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  04-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.   Entitlement to an increased rating for instability of 
the right knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
meniscectomy of the right knee, with traumatic arthritis, 
currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel

INTRODUCTION

The veteran had active service from July 1980 to September 
1999.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In July 2007, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims folder.

In September 2007, the issues of entitlement to ratings in 
excess of 10 percent for the veteran's residuals of a 
meniscectomy of the right knee with traumatic arthritis and 
for instability of the right knee were remanded by the Board 
for additional development, including the acquisition of a 
compensation and pension (C&P) examination.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected right knee 
disability is manifested by no more than slight recurrent 
subluxation or lateral instability. 

2.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected right knee 
disability is manifested by subjective complaints of right 
knee pain, swelling, intermittent locking, and a non-
compensable limitation of motion, even when considering pain.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
disability on the basis of instability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes 5256, 5257 (2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for residuals of a meniscectomy of the 
right knee, with traumatic arthritis, have not been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§  
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5259, 
5260, 5261, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in August 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In October 2007, the veteran was provided with all 
necessary notifications to satisfy these provisions.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in 


severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation. Id. at 43-44.

Regarding the Vazquez-Flores notice requirements, the RO, in 
its October 2007 letter, listed examples of the type of types 
of medical and lay evidence that the are relevant to 
establishing entitlement to increased compensation.  To the 
extent that the RO did not otherwise comply with the Vazquez-
Flores notice requirements, the veteran's testimony at his 
hearing in July 2007, as well as statements he made during 
the VA compensation examination in December 2007, contained 
discussion as to the impact of the worsening of his 
disability on his employment and daily life, and why ratings 
higher than those assigned under VA's rating schedule were 
warranted.  Consequently, any error in this regard was "cured 
by actual knowledge on the part of the claimant." See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The Board also finds that all necessary development has been 
accomplished and appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record, including testimony provided at a 
July 2007 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  



For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Disability Evaluations

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee disabilities 
warrants higher disability ratings.  He maintains that his 
knee conditions have worsened since his initial evaluations, 
and that severe pain, swelling, weakness, and stiffness of 
the right knee have adversely affected his ability to work 
and engage in activities of daily life.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Board must 
also consider the effect of pain on those activities, if 
appropriate.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation 


from the time the increased rating claim was filed until a 
final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 



III. Applicable Laws and Regulations Relating to Knee 
Evaluations

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  
§§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions." 38 C.F.R. 
§ 4.6.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  The diagnostic codes that 
focus on limitation of motion of the knee are Diagnostic 
Codes 5260 and 5261, and will be discussed at length below. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  


Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

i.  Increased Rating Pursuant to Diagnostic Code 5257

The veteran's right knee disability has been evaluated 
pursuant to Diagnostic Code 5257, which contemplates knee 
impairment characterized by recurrent subluxation or lateral 
instability.  As noted, that Code section affords a 10 
percent rating for slight impairment.  In order to be 
entitled to the next-higher 20 percent rating, the evidence 
must demonstrate moderate impairment.  The Board does not 
conclude that the evidence supports such a finding.

Here, the competent evidence of record does not reveal 
moderate right knee instability for any portion of the rating 
period on appeal.  Indeed, although there was crepitus, 
tenderness, and significant degenerative changes upon VA 
examination in December 2007, drawer and McMurray tests were 
negative; there were no clinical findings of instability, 
locking of the knee, or episodes of dislocation or 
subluxation.  Furthermore, no effusion or patellar 
abnormalities were found; there were no reports of clicks or 
snaps, or grinding of the knee; range of flexion was 0 to 100 
degrees, and range of extension was 100 to 0 degrees.  An 
earlier VA examination conducted in September 2004, revealed 
much of the same.  


The veteran complained of constant pain, swelling, and 
stiffness.  Upon objective examination, considerable 
crepitation was noted with flexion and extension; slight 
effusion was present.  However, the examination did not 
reveal any significant cruciate or collateral ligament laxity 
of the knee, range of motion was 0 degrees extension and 90 
degrees flexion and, most significantly, the veteran's drawer 
test was negative.  While the veteran is noted as having to 
wear a brace for support, no other evidence of record 
demonstrates any more than slight instability of the right 
knee.  

Based on the foregoing, there is no support for assignment of 
the next-higher 20 percent evaluation for right knee 
instability pursuant to Diagnostic Code 5257.  In reaching 
the above conclusion, the Board acknowledges that, in 
evaluating disabilities of the musculoskeletal system, 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability is for 
consideration.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, 
supra, 8 Vet. App.202, 206-07 (1995).  However, such factors 
of functional limitation are not for application in this 
analysis of Diagnostic Code 5257, because such Code section 
is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

ii.  Increased Rating Pursuant to Diagnostic Codes 5010-5259

The veteran's right knee disability has also been rated as 10 
percent disabling under DCs 5010-5259, effective October 1, 
1999.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen. 38 
C.F.R. § 4.27 (2007).  Diagnostic Code 5010 pertains to 
traumatic arthritis. 38 C.F.R. § 4.71a, DC 5010.  Diagnostic 
Code 5259 pertains to removal of semilunar cartilage.  38 
C.F.R. § 4.71a, DC 5259.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent 
rating is warranted for: "cartilage, semilunar, removal of, 
symptomatic."  The 10 percent rating is the maximum rating 
provided for this code section.  As noted, the veteran is 
currently 


in receipt of the maximum rating for a right knee 
meniscectomy.  Therefore, there is no basis upon which to 
grant the veteran's claim for an increased evaluation under 
DC 5259.  

However, the veteran is also rated under Diagnostic Code 5010 
for degenerative arthritis.   See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  As previously noted, limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg 
extension warrants a noncompensable rating if limited to 5 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007); see 
also 38 C.F.R. § 4.71, Plate II (2007) (showing normal leg 
extension and flexion as between 0 degrees and 140 degrees).

In this case, the objective medical evidence of record 
indicates that the veteran's right knee disorder was 
manifested by moderate to severely disabling degenerative 


joint disease with essentially a normal range of motion.  
Upon VA examination in September 2004, the veteran's range of 
motion in the right knee was from 0 degrees extension to 90 
degrees of flexion, with increasing complaints of pain.  Upon 
examination in December 2007, the veteran's range of motion 
was from 0 degrees extension to 100 degree of flexion, also 
with complaints of pain.  These ranges of motion, applied to 
Diagnostic Codes 5260 and 5261, used in rating a limitation 
of motion of the leg, result in a noncompensable disability 
rating.  Accordingly, a disability rating in excess of 10 
percent for a left knee disorder is not shown to be 
warranted.  

In reaching the above conclusion, the Board has also 
considered whether there is any additional functional loss 
not contemplated in the current 10 percent rating.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Factors involved in evaluating 
and rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45 (2007). 

In the present case, the evidence of record reveals 
complaints and findings of right knee pain and swelling.  At 
his hearing in July 2007, the veteran stated that he was in 
constant pain and that it was difficult for him to put any 
weight on his right knee.  He further stated that he had 
limited motion of the leg due to swelling and pain; he also 
endorsed weakness, locking, and popping of the knee.  His 
wife attested to her observations of his right knee pain, and 
the limitations it caused him.  

Clinical findings include tenderness of the patellofemoral 
joint upon palpation, which was noted during the 2004 VA 
examination.  The December 2007 VA examination revealed pain 
with movement upon flexion and extension of the right knee.  
With respect to functional limitation, there was no 
additional loss of motion due to repetitive use of the knee; 
furthermore, no weakness, decreased endurance, or lack of 
coordination was noted.  It is also worth noting that in 
September 2008, the veteran's private orthopedic surgeon 
suggested a total knee replacement, or in the alternative, a 
more conservative course of treatment using a combination of 
Motrin, injections, and quad strengthening.  With respect to 
the orthopedic surgeon's objective findings at that time, he 
found tenderness in the lateral and medial joint lines; 
however, no limitation of motion was noted.  

Despite the complaints and findings of pain noted in the 
record, the veteran's disability picture is still not most 
nearly approximated by a 20 percent rating for either limited 
flexion or extension of the right knee.  The Board recognizes 
and acknowledges the veteran's complaints of right knee pain 
and the severity of his degenerative joint disease.  However, 
the functional limitations shown on his VA examinations in 
2004 and 2007 simply do not warrant an increased rating in 
this matter as the current 10 percent rating compensates him 
for his functional loss and there is no diminution of range 
of motion.  38 C.F.R. § 4.71a, Diagnostic Codes §§ 5260, 
5261.  As noted above, the range of motion exhibited by the 
veteran's right knee throughout this time frame warrants a 
noncompensable disability rating under Diagnostic Codes 5260 
and 5261 - at no time was his flexion shown to be worse than 
60 degrees; nor was his extension shown to be worse than 5 
degrees.  Thus, the Board finds that there is no additional 
functional loss not contemplated in the 10 percent disability 
rating currently assigned, and an increased evaluation on 
this basis is not warranted.  

Finally, the Board has also considered whether assignment of 
a separate rating is possible pursuant to VAOPGCPREC 9-2004 
(September 17, 2004).  That General Counsel opinion held that 
a claimant who had both limitation of flexion and limitation 
of extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  As 
such, if the evidence of record reflects compensable loss of 
both flexion and extension of the right leg, the veteran 
would be entitled to the combined evaluation under Diagnostic 
Codes 5260 and 5261, per the combined ratings table in 38 
C.F.R. § 4.25.  However, the medical findings of record, as 
detailed previously, do not establish loss of both flexion 
and extension to a compensable degree. Accordingly, a 
separate rating cannot be awarded under VAOPGCPREC 9-2004.



In conclusion, there is no support for a rating in excess of 
10 percent evaluation for the veteran's right knee disability 
for any portion of the rating period on appeal. In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

iii.  Other Considerations

The Board has also contemplated whether any other diagnostic 
code(s) might allow for additional ratings in this case.  
However, there are no other relevant Code sections for 
consideration of the veteran's bilateral knee disability.  In 
considering the applicability of other diagnostic codes, the 
Board finds that 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.  Specifically, no treatment record, or any 
report of VA examination demonstrates any objective finding 
of dislocation or locking of the right knee.  In fact, the 
most recent 2007 VA examination specifically noted the 
absence of such symptomatology.  Similarly, ankylosis of the 
right knee has not been demonstrated.  

In addition, the Board has considered whether the veteran 
should receive a separate evaluation for the scars associated 
with the residuals of the right knee disability, in addition 
to the rating assigned for the right knee itself.  Except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, unless the conditions constitute the 
same disability or the same manifestation.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 
(2007) [the evaluation of the same disability under various 
diagnoses is to be avoided].  The critical inquiry in making 
such a determination is whether any of the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.  Here, 
the evidence of record indicates that the veteran's scar is 
essentially asymptomatic, and thus, a separate rating is not 
appropriate.  Upon examination in 2004, the examiner noted a 
9 centimeter medial scar, and an 8 centimeter lateral scar on 
the right knee.  No further findings with respect to the 
scars were noted at that time.  During his July 2007 hearing, 
when specifically asked about the scars and whether they 
caused him pain, the veteran responded in the negative; he 
further explained that his knee, as a whole, caused him pain, 
and not necessarily the scars.  In September 2008, the 
veteran's private orthopedic surgeon noted that the scars 
appeared to be "well-healed."  Therefore, based on the 
foregoing evidence, a separate rating is not warranted for 
the scar associated with the veteran's right knee disability.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002 & 2007).  


ORDER

A rating in excess of 10 percent for instability of the right 
knee is denied.  

A rating in excess of 10 percent for residuals of a 
meniscectomy of the right knee, with traumatic arthritis, is 
denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


